Citation Nr: 9923504	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from February 1945 to October 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that denied service 
connection for the cause of the veteran's death.



FINDINGS OF FACT

1.  The cause of the veteran's death in February 1986 was 
myocardial failure from massive infarction due to 
arteriosclerotic heart disease (ASHD) and multiple sclerosis.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The appellant has not submitted competent (medical) 
evidence linking the veteran's various medical conditions, 
including ASHD and multiple sclerosis, not demonstrated prior 
to the 1970's, to an incident of service, including exposure 
to ionizing radiation; the claim of service connection for 
the cause of the veteran's death is not plausible.



CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded claim 
of service connection for the cause of the veteran's death; 
that is, evidence which shows that the claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such a 
claim, her appeal must, as a matter of law, be denied, and 
there is no duty on the VA to assist her further in the 
development of the claim.  Murphy v. Derwinski, 1 Vet. App. 
at 81.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical testimony); and a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where ASHD becomes manifest to a degree of 10 percent within 
one year from date of termination of active service, it shall 
be presumed to have been incurred in active service; where 
multiple sclerosis becomes manifest to a degree of 10 percent 
within 7 years from date of termination of active service, it 
shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases 
listed under 38 C.F.R. § 3.311(b)(2) may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  For the purposes of 
"radiogenic" diseases found in 38 C.F.R. § 3.311(b)(2), 
bone cancer must become manifest within 30 years after 
exposure; leukemia may become manifest at any time after 
exposure; and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

The death certificate shows that the veteran died in February 
1986 at his home.  The cause of death was listed as 
myocardial failure from massive infarction due to ASHD, and 
multiple sclerosis was listed as another condition 
contributing to death.  There was no autopsy.

At the time of the veteran's death, service connection was 
not in effect for any disability.  Service medical records 
are negative for ASHD or multiple sclerosis, and these 
conditions were not found at the time of the veteran's 
medical examination for separation from service in September 
1946.

The post-service medical records do not show treatment for 
any disabilities prior to the 1970's.  These records indicate 
that the veteran was treated primarily for a low back 
condition in the 1970's.  Although the reports of his 
treatment in the 1970's indicate the presence of elevated 
blood pressure and neurological deficits, ASHD and multiple 
sclerosis were first noted in the 1980's.  The post-service 
medical records do not link any of the veteran's disabilities 
to an incident of service, including exposure to ionizing 
radiation.  A claim of service connection of a disability is 
not well grounded where there is no medical evidence showing 
a nexus between the claimed disability and service.  Caluza 
v. Brown, 7 Vet. App. 498.

Service documents reveal that the veteran had World War II 
service in the Asiatic Pacific, but these records and the 
other evidence do not show that he participated in a 
"radiation risk activity," that he was exposed to ionizing 
radiation while in service or that he came within 10 miles of 
Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.309(d)(3)(vi).  
Assuming for the sake of argument that the veteran was 
exposed to ionizing radiation while in service and/or 
participated in a "radiation risk activity," there is no 
evidence showing that he had a disease specific to radiation-
exposed veterans or a "radiogenic" disease listed in 
38 C.F.R. §§ 3.309(d) or 3.311(b).  Hence, the provisions for 
service connection of a medical condition listed under these 
regulations are not for application.

The appellant maintains that the veteran's death was due to a 
disease caused by exposure to ionizing radiation during World 
War II service in the area of Japan, but this lay evidence is 
not sufficient to support a claim based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The competent (medical) evidence does not indicate the 
presence of ASHD and multiple sclerosis that caused or 
contributed to the veteran's death before the 1970's, and 
does not link either condition to an incident of service, 
including exposure to ionizing radiation.  Nor does the 
competent (medical) evidence show that the veteran had any 
disability that was related to service, that caused or had a 
material influence in the production of his death.  Hence, 
the appellant's claim of service connection for the cause of 
the veteran's death is not plausible, and it is denied as not 
well grounded.

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



ORDER

The claim of service connection for the cause of the 
veteran's death is denied as not well grounded.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

